Detailed Action
Remarks
This Office Action is responsive to Applicant’s Amendment filed on March 8th 2021, in which claims 1, 10, 17, 18 and 20 are amended, claims 2, 4, 11, and 13 are canceled, and claims 21-24 are newly added.
Specification
Applicant’s amendment to the specification is acknowledged.
Response to Arguments
The 35 U.S.C. 101 rejections to claims 1-20 are hereby withdrawn, as necessitated by applicant’s amendments and remarks made to the rejections.
Applicant’s arguments with respect to rejection of claims 1-3, 6-7, 10-12, 14, 17, 18 and 20 under 35 U.S.C. 102  based on amendment have been considered and persuasive. The argument is moot in view of a new ground of rejection set forth below.
Applicant’s arguments with respect to rejection of claims 4-5, 8-9, 13, 15-16 and 19 under 35 U.S.C 103 based on amendment have been considered and persuasive. The argument is moot in view of a new ground of rejection set forth below.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim(s) 1, 3, 6-10, 12 and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Stout et al. (US-20140108308-A1), hereinafter “Stout”, in view of Prasad et al. (“Deep Recurrent Neural Networks for Time-Series Prediction”), hereinafter “Prasad”, and further in view of Singh et al. (“Bilingual Automatic Text Summarization Using Unsupervised Deep Learning”), hereinafter “Singh”, and Kuo et al. (“Using Deep Convolutional Neural Networks for Image Retrieval”), hereinafter “Kuo”.
Regarding Claim 1, Stout teaches a method, comprising: collecting multimodal user data from one or more computing devices of a user that is registered on a recommendation computing platform, wherein the multimodal user data comprise time-series data, unstructured textual data, and multimedia data, and wherein the one or more computing devices are network-connected to the recommendation computing platform; (Stout teaches in [0002]: “The present invention is directed to a system and method for calculating relationship compatibility scores. The relationship compatibility scores are calculated from data extracted and combined from a variety of differing source origins and types.” Stout teaches in [0089]: “For example, upon registering for the application as a non-paying user, the users information will be extracted and analyzed by the system, producing the user attribute vector(s). This information can then be summarized to the user by the system to illustrate the depth and quality of information available to make relationship matches.” Stout teaches in [0008]: “An emerging area of work involves extracting patterns out of unstructured data. Unstructured data largely indicates freeform text, and may include content Such as books, journals, documents, metadata, health records, audio, video, files, e-mail messages, Web pages, or word processor documents. Often 
using a first deep learning classification engine to extract features from the multimodal user data, wherein using the first deep learning classification engine to extract features from the multimodal user data comprises: (Stout teaches in [0089]: “For example, upon registering for the application as a non-paying user, the users information will be extracted and analyzed by the system, producing the user attribute vector(s). This information can then be summarized to the user by the system to illustrate the depth and quality of information available to make relationship matches.” Stout teaches in [0044]: “Encoded text vectors can the by classified using specific algorithms that include, but are not limited to: naive Bayes, decision trees (J48, C4.5), Support vector machines/Support vector regression, neural networks (including convolution, recurrent, etc.), deep learning/deep architectures (stacked auto-encoders with Softmax, stacked restricted Boltzmann machines), ensemble/boosting methods, and numerous others.”)
using a second deep learning classification engine to generate a profile of the registered user based on the extracted features; (Stout teaches under [0090]: “Thus, the processed information may be presented to the non-paying user as a data-graphic or infographic of that user's personality type matches, commonly projected emotional state, interests and hobbies, and other similar personal information extracted from the variety of sources including Social graph and free-text Social network posts.” Stout teaches in [0044]: “Encoded text vectors can the by classified using specific algorithms that include, but are not limited to: naive Bayes, decision trees (J48, C4.5), Support vector machines/Support vector regression, neural networks (including convolution, recurrent, etc.), deep learning/deep architectures (stacked auto-encoders 
using a deep recommendation classification engine to determine at least one recommendation for the registered user based on the profile of the registered user, wherein the at least one recommendation comprises identification of at least one additional registered user on the recommendation computing platform; (Stout teaches in [0044]: “Encoded text vectors can the by classified using specific algorithms that include, but are not limited to: naive Bayes, decision trees (J48, C4.5), Support vector machines/Support vector regression, neural networks (including convolution, recurrent, etc.), deep learning/deep architectures (stacked auto-encoders with Softmax, stacked restricted Boltzmann machines), ensemble/boosting methods, and numerous others.” Stout teaches under [0091] on page 11: “Alternately, the system may present to the non-paying user an abbreviated list of the best matches with their existing friends based on shared interests, personality, posting topics, emotional states, etc. These matches could potentially be sorted or separated by friendships and by potential romantic opportunities, for example.”)
presenting the at least one recommendation to the registered user on at least one of the one or more computing devices of the registered user; (Stout teaches in [0051]: “The present description of the preferred embodiment is via a Facebook application, but as should be obvious to one of ordinary skill in the art, alternate approaches would be equally valid, including dedicated applications, mobile applications, hard wired terminals, web sites, and the like.” Stout teaches under [0091] on page 11: “Alternately, the system may present to the non-paying user an abbreviated list of the best matches with their existing friends based on shared interests, personality, posting topics, emotional states, etc. These matches could potentially be sorted or separated by friendships and by potential romantic opportunities, for example.”)
Stout teaches all of the elements of the current invention as stated above except it does not teach extracting a first set of features from the time-series data using a recurrent neural network; extracting a second set of features from the unstructured textual data using a deep Boltzmann machine engine; and extracting a third set of features from the multimedia data using a convolutional neural network; and applying one or more unsupervised machine learning techniques to new multimodal user data to automatically update one or more of the recurrent neural network, the deep Boltzmann machine engine, and the convolutional neural network, wherein the one or more unsupervised machine learning techniques are applied as the new multimodal user data is collected over time.
	Prasad teaches extracting a first set of features from the time-series data using a recurrent neural network; (Prasad teaches on page 1 under [Abstract]: “Ability of deep networks to extract high level features and of recurrent networks to perform time-series inference have been studied.”)
and applying one or more unsupervised machine learning techniques to new multimodal user data to automatically update one or more of the recurrent neural network, the deep Boltzmann machine engine, and the convolutional neural network, wherein the one or more unsupervised machine learning techniques are applied as the new multimodal user data is collected over time. (Prasad teaches in [Introduction] on page 2: “A consideration with offline trained algorithms is that as parameters change, the offline training needs to be repeated (or also continuously run in parallel) and the detection algorithm needs to be configured afresh with the new parameters. Systems employing online training can be considered to continuously incrementally train themselves and therefore able to adapt…Approaches considered for training deep networks include combining and following unsupervised pre-training with supervised training [4].” Prasad teaches on page 1 under [Abstract]: “Ability of deep networks to extract high level features and of recurrent networks to perform time-series inference have been studied.” Prasad teaches on page 2: “Approaches considered for training deep networks include combining and following unsupervised pre-training with supervised training [4].”)
Prasad teaches all of the elements of the current invention as stated above except it does not teach extracting a second set of features from the unstructured textual data using a deep Boltzmann machine engine; and extracting a third set of features from the multimedia data using a convolutional neural network;
Singh teaches extracting a second set of features from the unstructured textual data using a deep Boltzmann machine engine; (Singh teaches under [Abstract]: “The huge data in English and Hindi is available on internet and social media which need to be extracted or summarized in user required form. In this paper we are presenting Bilingual (Hindi and English) unsupervised automatic text summarization using deep learning which is an important research area with in Natural Language Processing, Machine Learning and data mining, to improve result accuracy, we are using restricted Boltzmann machine to generate a shorter version of original document without losing its important information.” Under [1.1 Motivation]: “To enhance the feature values that we are extracting to generate summary here we are using Restricted Boltzmann Machine.”)
Singh teaches all of the elements of the current invention as stated above except it does not teach and extracting a third set of features from the multimedia data using a convolutional neural network;
Kuo teaches and extracting a third set of features from the multimedia data using a convolutional neural network; (Kuo teaches under [Abstract] on page 1: “This paper focuses on the high-level image features learning by the convolutional neural networks (CNN) in image retrieval. As a deep learning framework, CNN can extract meaningful image features in different layers, and transfer the image content into (abstract) semantic concepts.” On page 2 under [Pre-training the convolution kernels by SAE] Kuo teaches: “In this work, the patch-based sparse auto-encoder was adopted [10]. The patches with size 5 by 5 were sampled randomly from unlabeled training images and used as the unlabeled input of an auto-encoder.”)
At the time of filing, it would have been obvious to a person of ordinary skill in the art to modify the method of Claim 1 to combine the teachings of Stout with the teachings of Prasad, Singh and Kuo. Stout teaches a relationship recommender system using machine learning to collect user attributes and find similar users for matching. Stout’s system would benefit from Prasad’s method to train a deep RNN for time-series prediction online or offline to keep it up to date as new information is available in order to provide more accurate recommendations; Stout’s system would benefit from Singh’s method to use a deep Boltzmann machine for extracting textual data to “enhance importance of relevant sentences” (See Singh’s conclusion); Stout’s system would benefit from Kuo’s method of using deep CNN to extract features from multimedia data such as images to “learn the hierarchies of feature representations effectively and fill the semantic gap” (See [Introduction] on page 1).
Regarding Claim 3, the rejection of claim 1 is incorporated.
Regarding Claim 3, Stout teaches the method of claim 1, further comprising aggregating the first, second, and third sets of features into a unified multidimensional feature vector, and using the second deep learning classification engine to analyze the unified multidimensional feature vector to generate the profile of the registered user. (Stout teaches in [0044]: “Encoded text vectors can the by classified using specific algorithms that include, but are not limited to: naive Bayes, decision trees (J48, C4.5), Support vector machines/Support vector regression, neural networks (including convolution, recurrent, etc.), deep learning/deep architectures (stacked auto-encoders with Softmax, stacked restricted Boltzmann machines), ensemble/boosting methods, and numerous others.” Stout teaches in [0049]: “In the preferred embodiment the attribute vectors are compared using a distance measure, Such as cosine distance, to identify additional and/or relevant features for a Successful or unsuccessful relationship.” Stout teaches in [0052]: “The user data is then processed by the various classifiers, models, and the like to generate a user attribute vector. This user attribute vector contains the relationship models ranked set of important values relevant to the current user.” This suggests all types of data extracted by the model is accumulated to generate a profile of the registered user’s interests.)
At the time of filing, it would have been obvious to a person of ordinary skill in the art to modify the method of Claim 1 to combine the extracted features into a user attribute vector to generate a profile representing the relevant values of the user.
Regarding Claim 6, the rejection of claim 1 is incorporated.
Regarding Claim 6, Stout teaches the method of claim 1, wherein the unstructured textual data comprise at least one of text messaging data, data from electronic documents stored on the one or more computing devices of the registered user, and posts and comments from one or more social network sites. (Stout teaches in [0008]: “An emerging area of work involves extracting patterns out of unstructured data. Unstructured data largely indicates freeform text, and may include content Such as books, journals, documents, metadata, health records, audio, video, files, e-mail messages, Web pages, or word processor documents. Often the availability of Web APIs for accessing unstructured data focus on social services such as Twitter and Facebook text feeds, among other similar services.” Stout teaches in [0052]: “When a user logs in to Facebook and accesses the relationship application, the relationship application accesses the user's available information including any free-form text posts and comments made by the user (or about the user), the list of “likes' affinity indicators the user has made”)
At the time of filing, it would have been obvious to a person of ordinary skill in the art to modify the method of Claim 1 to include unstructured data since unstructured data allows for extracting “relevant attributes with varying accuracy” (See [0009]).
Regarding Claim 7, the rejection of claim 1 is incorporated.
Regarding Claim 7, Stout teaches the method of claim 1, wherein the multimedia data comprise at least one of image files, video files, and audio files. (Stout teaches in [0008]: “An emerging area of work involves extracting patterns out of unstructured data. Unstructured data largely indicates freeform text, and may include content Such as books, journals, documents, metadata, health records, audio, video, files, e-mail messages, Web pages, or word processor documents.” Stout teaches in [0052]: “…the relationship application accesses the user’s available information including… the social graph of all the user's connections to other users, and potentially pictures, videos, and other data available for review exposed to the application…”)
At the time of filing, it would have been obvious to a person of ordinary skill in the art to modify the method of Claim 1 to include unstructured data since unstructured data allows for extracting “relevant attributes with varying accuracy” (See [0009]).
Regarding Claim 8, the rejection of claim 1 is incorporated.
Regarding Claim 8, Stout teaches the method of claim 1, wherein using the deep recommendation classification engine to determine at least one recommendation for the registered user based on the profile of the registered user, comprises performing a compatibility analysis to determine a compatibility score between the profile of the registered user and profiles of other registered users. (Stout teaches in [0002]: “The present invention is directed to a system and method for calculating relationship compatibility scores. The relationship compatibility scores are calculated from data extracted and combined from a variety of differing source origins and types.” Stout teaches under [0090]: “Thus, the processed information may be presented to the non-paying user as a data-graphic or infographic of that user's personality type matches, commonly projected emotional state, interests and hobbies, and other similar personal information extracted from the variety of sources including Social graph and free-text Social network posts.” Stout teaches in [0044]: “Encoded text vectors can the by classified using specific algorithms that include, but are not limited to: naive Bayes, decision trees (J48, C4.5), Support vector machines/Support vector regression, neural networks (including convolution, recurrent, etc.), deep learning/deep architectures (stacked auto-encoders with Softmax, stacked restricted Boltzmann machines), ensemble/boosting methods, and numerous others.”)
At the time of filing, it would have been obvious to a person of ordinary skill in the art to modify the method of Claim 1 to include a compatibility score based on the “well-constructed relationship compatibility system” to “identify the best type of relationship to recommend” (See [0011]). 
Regarding Claim 9, the rejection of claim 8 is incorporated.
Regarding Claim 9, Stout teaches the method of claim 8, wherein presenting the at least one recommendation to the registered user, comprises recommending at least one other registered user who has a profile that is determined to be compatible with the profile of the registered user based on the compatibility score. (Stout teaches in [Abstract]: “comparing the data vector and the user attribute vector to produce at least one relationship recommendation, and providing to the user the at least one relationship recommendation.” Stout teaches in [0002]: “The present invention is directed to a system and method for calculating relationship compatibility scores. The relationship compatibility scores are calculated from data extracted and combined from a variety of differing source origins and types.”)
At the time of filing, it would have been obvious to a person of ordinary skill in the art to modify the method of Claim 8 to include presenting another user as the recommendation since the system is a recommender system that deals with different types of social relationships like the friendly and romantic kind (See [0055]).
Regarding independent Claim 10, Stout teaches an article of manufacture comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of a mobile computing device to cause the mobile computing device to perform a method comprising: collecting multimodal user data from one or more computing devices of a user that is registered on a recommendation computing platform, wherein the multimodal user data comprise time-series data, unstructured textual data, and multimedia data, and wherein the one or more computing devices are network-connected to the recommendation computing platform; (Stout teaches in [0002]: “The present invention is directed to a system and method for calculating relationship compatibility scores. The relationship compatibility scores are calculated from data extracted and combined from a variety of differing source origins and types.” Stout teaches in [0089]: “For example, upon registering for the application as a non-paying user, the users information will be extracted and analyzed by the system, producing the user attribute vector(s). This information can then be summarized to the user by the system to illustrate the depth and quality of information available to make relationship matches.” Stout teaches in [0008]: “An emerging area of work involves extracting patterns out of unstructured data. Unstructured data largely indicates freeform text, and may include content Such as books, journals, documents, metadata, health records, audio, video, files, e-mail messages, Web pages, or word processor documents. Often the availability of Web APIs for accessing unstructured data focus on social services such as Twitter and Facebook text feeds, among other similar services.”)
using a first deep learning classification engine to extract features from the multimodal user data, wherein using the first deep learning classification engine to extract features from the multimodal user data comprises: (Stout teaches in [0089]: “For example, upon registering for the application as a non-paying user, the users information will be extracted and analyzed by the system, producing the user attribute vector(s). This information can then be summarized to the user by the system to illustrate the depth and quality of information available to make relationship matches.” Stout teaches in [0044]: “Encoded text vectors can the by classified using specific algorithms that include, but are not limited to: naive Bayes, decision trees (J48, C4.5), Support vector machines/Support vector regression, neural networks (including convolution, recurrent, etc.), deep learning/deep architectures (stacked auto-encoders with Softmax, stacked restricted Boltzmann machines), ensemble/boosting methods, and numerous others.”)
using a second deep learning classification engine to generate a profile of the registered user based on the extracted features; (Stout teaches under [0090]: “Thus, the processed information may be presented to the non-paying user as a data-graphic or infographic of that user's personality type matches, commonly projected emotional state, interests and hobbies, and other similar personal information extracted from the variety of sources including Social graph and free-text Social network posts.” Stout teaches in [0044]: “Encoded text vectors can the by classified using specific algorithms that include, but are not limited to: naive Bayes, decision trees (J48, C4.5), Support vector machines/Support vector regression, neural networks (including convolution, recurrent, etc.), deep learning/deep architectures (stacked auto-encoders with Softmax, stacked restricted Boltzmann machines), ensemble/boosting methods, and numerous others.”)
using a deep recommendation classification engine to determine at least one recommendation for the registered user based on the profile of the registered user, wherein the at least one recommendation comprises identification of at least one additional registered user on the recommendation computing platform; (Stout teaches in [0044]: “Encoded text vectors can the by classified using specific algorithms that include, but are not limited to: naive Bayes, decision trees (J48, C4.5), Support vector machines/Support vector regression, neural networks (including convolution, recurrent, etc.), deep learning/deep architectures (stacked auto-encoders with Softmax, stacked restricted Boltzmann machines), ensemble/boosting methods, and numerous others.” Stout teaches under [0091] on page 11: “Alternately, the system may present to the non-paying user an abbreviated list of the best matches with their existing friends based on shared interests, personality, posting topics, emotional states, etc. These matches could potentially be sorted or separated by friendships and by potential romantic opportunities, for example.”)
presenting the at least one recommendation to the registered user on at least one of the one or more computing devices of the registered user; (Stout teaches in [0051]: “The present description of the preferred embodiment is via a Facebook application, but as should be obvious to one of ordinary skill in the art, alternate approaches would be equally valid, including dedicated applications, mobile applications, hard wired terminals, web sites, and the like.” Stout teaches under [0091] on page 11: “Alternately, the system may present to the non-paying user an abbreviated list of the best matches with their existing friends based on shared interests, personality, posting topics, emotional states, etc. These matches could potentially be sorted or separated by friendships and by potential romantic opportunities, for example.”)
Stout teaches all of the elements of the current invention as stated above except it does not teach extracting a first set of features from the time-series data using a recurrent neural network; extracting a second set of features from the unstructured textual data using a deep Boltzmann machine engine; and extracting a third set of features from the multimedia data using a convolutional neural network; and applying one or more unsupervised machine learning techniques to new multimodal user data to automatically update one or more of the recurrent neural network, the deep Boltzmann machine engine, and the convolutional neural network, wherein the one or more unsupervised machine learning techniques are applied as the new multimodal user data is collected over time.
Prasad teaches extracting a first set of features from the time-series data using a recurrent neural network; (Prasad teaches on page 1 under [Abstract]: “Ability of deep networks to extract high level features and of recurrent networks to perform time-series inference have been studied.”)
and applying one or more unsupervised machine learning techniques to new multimodal user data to automatically update one or more of the recurrent neural network, the deep Boltzmann machine engine, and the convolutional neural network, wherein the one or more unsupervised machine learning techniques are applied as the new multimodal user data is collected over time. (Prasad teaches in [Introduction] on page 2: “A consideration with offline trained algorithms is that as parameters change, the offline training needs to be repeated (or also continuously run in parallel) and the detection algorithm needs to be configured afresh with the new parameters. Systems employing online training can be considered to continuously incrementally train themselves and therefore able to adapt…Approaches considered for training deep networks include combining and following unsupervised pre-training with supervised training [4].” Prasad teaches on page 1 under [Abstract]: “Ability of deep networks to extract high level features and of recurrent networks to perform time-series inference have been studied.” Prasad teaches on page 2: “Approaches considered for training deep networks include combining and following unsupervised pre-training with supervised training [4].”)
Prasad teaches all of the elements of the current invention as stated above except it does not teach extracting a second set of features from the unstructured textual data using a deep Boltzmann machine engine; and extracting a third set of features from the multimedia data using a convolutional neural network;
Singh teaches extracting a second set of features from the unstructured textual data using a deep Boltzmann machine engine; (Singh teaches under [Abstract]: “The huge data in English and Hindi is available on internet and social media which need to be extracted or summarized in user required form. In this paper we are presenting Bilingual (Hindi and English) unsupervised automatic text summarization using deep learning which is an important research area with in Natural Language Processing, Machine Learning and data mining, to improve result accuracy, we are using restricted Boltzmann machine to generate a shorter version of original document without losing its important information.” Under [1.1 Motivation]: “To enhance the feature values that we are extracting to generate summary here we are using Restricted Boltzmann Machine.”)
Singh teaches all of the elements of the current invention as stated above except it does not teach and extracting a third set of features from the multimedia data using a convolutional neural network;
Kuo teaches and extracting a third set of features from the multimedia data using a convolutional neural network; (Kuo teaches under [Abstract] on page 1: “This paper focuses on the high-level image features learning by the convolutional neural networks (CNN) in image retrieval. As a deep learning framework, CNN can extract meaningful image features in different layers, and transfer the image content into (abstract) semantic concepts.” On page 2 under [Pre-training the convolution kernels by SAE] Kuo teaches: “In this work, the patch-based sparse auto-encoder was adopted [10]. The patches with size 5 by 5 were sampled randomly from unlabeled training images and used as the unlabeled input of an auto-encoder.”)
At the time of filing, it would have been obvious to a person of ordinary skill in the art to to combine the teachings of Stout with the teachings of Prasad, Singh and Kuo. Stout teaches a relationship recommender system using machine learning to collect user attributes and find similar users for matching. Stout’s system would benefit from Prasad’s method to train a deep RNN for time-series prediction online or offline to keep it up to date as new information is available in order to provide more accurate recommendations; Stout’s system would benefit from Singh’s method to use a deep Boltzmann machine for extracting textual data to “enhance importance of relevant sentences” (See Singh’s conclusion); Stout’s system would benefit from Kuo’s method of using deep CNN to extract features from multimedia data such as images to “learn the hierarchies of feature representations effectively and fill the semantic gap” (See [Introduction] on page 1).
Regarding Claim 12, the rejection of claim 10 is incorporated.
Regarding Claim 12, Stout teaches the article of manufacture of claim 10, further comprising aggregating the first, second, and third sets of features into a unified multidimensional feature vector, and analyzing the unified multidimensional feature vector using the second deep learning classification engine to generate the profile of the registered user. (Stout teaches in [0044]: “Encoded text vectors can the by classified using specific algorithms that include, but are not limited to: naive Bayes, decision trees (J48, C4.5), Support vector machines/Support vector regression, neural networks (including convolution, recurrent, etc.), deep learning/deep architectures (stacked auto-encoders with Softmax, stacked restricted Boltzmann machines), ensemble/boosting methods, and numerous others.” Stout teaches in [0049]: “In the preferred embodiment the attribute vectors are compared using a distance measure, Such as cosine distance, to identify additional and/or relevant features for a Successful or unsuccessful relationship.” Stout teaches in [0052]: “The user data is then processed by the various classifiers, models, and the like to generate a user attribute vector. This user attribute vector contains the relationship models ranked set of important values relevant to the current user.” This suggests all types of data extracted by the model is accumulated to generate a profile of the registered user’s interests.)
At the time of filing, it would have been obvious to a person of ordinary skill in the art to modify the article of Claim 10 to combine the extracted features into a user attribute vector to generate a profile representing the relevant values of the user.
Regarding Claim 15, the rejection of claim 10 is incorporated.
Regarding Claim 15, Stout teaches the article of manufacture of claim 10, wherein using the deep recommendation classification engine to determine at least one recommendation for the registered user based on the profile of the registered user, comprises performing a compatibility analysis to determine a compatibility score between the profile of the registered user and profiles of other registered users. (Stout teaches in [0002]: “The present invention is directed to a system and method for calculating relationship compatibility scores. The relationship compatibility scores are calculated from data extracted and combined from a variety of differing source origins and types.” Stout teaches under [0090]: “Thus, the processed information may be presented to the non-paying user as a data-graphic or infographic of that user's personality type matches, commonly projected emotional state, interests and hobbies, and other similar personal information extracted from the variety of sources including Social graph and free-text Social network posts.” Stout teaches in [0044]: “Encoded text vectors can the by classified using specific algorithms that include, but are not limited to: naive Bayes, decision trees (J48, C4.5), Support vector machines/Support vector regression, neural networks (including convolution, recurrent, etc.), deep learning/deep architectures (stacked auto-encoders with Softmax, stacked restricted Boltzmann machines), ensemble/boosting methods, and numerous others.”)
At the time of filing, it would have been obvious to a person of ordinary skill in the art to modify the method of Claim 1 to include a compatibility score based on the “well-constructed relationship compatibility system” to “identify the best type of relationship to recommend” (See [0011]).
Regarding Claim 16, the rejection of claim 15 is incorporated.
Regarding Claim 16, Stout teaches the article of manufacture of claim 15, wherein presenting the at least one recommendation to the registered user, comprises recommending at least one other registered user who has a profile that is determined to be compatible with the profile of the registered user based on the compatibility score. (Stout teaches in [Abstract]: “comparing the data vector and the user attribute vector to produce at least one relationship recommendation, and providing to the user the at least one relationship recommendation.” Stout teaches in [0002]: “The present invention is directed to a system and method for calculating relationship compatibility scores. The relationship compatibility scores are calculated from data extracted and combined from a variety of differing source origins and types.”)
At the time of filing, it would have been obvious to a person of ordinary skill in the art to modify the article of Claim 15 to include presenting another user as the recommendation since the system is a recommender system that deals with different types of social relationships like the friendly and romantic kind (See [0055]).
Regarding independent Claim 17, Stout teaches a system, comprising: a recommendation computing platform comprising computing modules executing on one or more computing nodes of a network, wherein the recommendation computing platform is configured to: collect multimodal user data from one or more computing devices of a user that is registered on the recommendation computing platform, wherein the multimodal user data comprise time-series data, unstructured textual data, and multimedia data, and wherein the one or more computing devices are network-connected to the recommendation computing platform; (Stout teaches in [0002]: “The present invention is directed to a system and method for calculating relationship compatibility scores. The relationship compatibility scores are calculated from data extracted and combined from a variety of differing source origins and types.” Stout teaches in [0089]: “For example, upon registering for the application as a non-paying user, the users information will be extracted and analyzed by the system, producing the user attribute vector(s). This information can then be summarized to the user by the system to illustrate the depth and quality of information available to make relationship matches.” Stout teaches in [0008]: “An emerging area of work involves extracting patterns out of unstructured data. Unstructured data largely indicates freeform text, and may include content Such as books, journals, documents, metadata, health records, audio, video, files, e-mail messages, Web pages, or word processor documents. Often the availability of Web APIs for accessing unstructured data focus on social services such as Twitter and Facebook text feeds, among other similar services.”)
use a first deep learning classification engine to extract features from the multimodal user data, wherein using the first deep learning classification engine to extract features from the multimodal user data comprises: (Stout teaches in [0089]: “For example, upon registering for the application as a non-paying user, the users information will be extracted and analyzed by the system, producing the user attribute vector(s). This information can then be summarized to the user by the system to illustrate the depth and quality of information available to make relationship matches.” Stout teaches in [0044]: “Encoded text vectors can the by classified using specific algorithms that include, but are not limited to: naive Bayes, decision trees (J48, C4.5), Support vector machines/Support vector regression, neural networks (including convolution, recurrent, etc.), deep learning/deep architectures (stacked auto-encoders with Softmax, stacked restricted Boltzmann machines), ensemble/boosting methods, and numerous others.”)
use a second deep learning classification engine to generate a profile of the registered user based on the extracted features; (Stout teaches under [0090]: “Thus, the processed information may be presented to the non-paying user as a data-graphic or infographic of that user's personality type matches, commonly projected emotional state, interests and hobbies, and other similar personal information extracted from the variety of sources including Social graph and free-text Social network posts.” Stout teaches in [0044]: “Encoded text vectors can the by classified using specific algorithms that include, but are not limited to: naive Bayes, decision trees (J48, C4.5), Support vector machines/Support vector regression, neural networks (including convolution, recurrent, etc.), deep learning/deep architectures (stacked auto-encoders with Softmax, stacked restricted Boltzmann machines), ensemble/boosting methods, and numerous others.”)
use a deep recommendation classification engine to determine at least one recommendation for the registered user based on the profile of the registered user, wherein the at least one recommendation comprises identification of at least one additional registered user on the recommendation computing platform; (Stout teaches in [0044]: “Encoded text vectors can the by classified using specific algorithms that include, but are not limited to: naive Bayes, decision trees (J48, C4.5), Support vector machines/Support vector regression, neural networks (including convolution, recurrent, etc.), deep learning/deep architectures (stacked auto-encoders with Softmax, stacked restricted Boltzmann machines), ensemble/boosting methods, and numerous others.” Stout teaches under [0091] on page 11: “Alternately, the system may present to the non-paying user an abbreviated list of the best matches with their existing friends based on shared interests, personality, posting topics, emotional states, etc. These matches could potentially be sorted or separated by friendships and by potential romantic opportunities, for example.”)
present the at least one recommendation to the registered user on at least one of the one or more computing devices of the registered user; (Stout teaches in [0051]: “The present description of the preferred embodiment is via a Facebook application, but as should be obvious to one of ordinary skill in the art, alternate approaches would be equally valid, including dedicated applications, mobile applications, hard wired terminals, web sites, and the like.” Stout teaches under [0091] on page 11: “Alternately, the system may present to the non-paying user an abbreviated list of the best matches with their existing friends based on shared interests, personality, posting topics, emotional states, etc. These matches could potentially be sorted or separated by friendships and by potential romantic opportunities, for example.”)
Stout teaches all of the elements of the current invention as stated above except it does not teach extract a first set of features from the time-series data using a recurrent neural network; extract a second set of features from the unstructured textual data using a deep Boltzmann machine engine, and extract a third set of features from the multimedia data using a convolutional neural network; and apply one or more unsupervised machine learning techniques to new multimodal user data to automatically update one or more of the recurrent neural network, the deep Boltzmann machine engine, and the convolutional neural network, wherein the one or more unsupervised machine learning techniques are applied as the new multimodal user data is collected over time.
Prasad teaches extract a first set of features from the time-series data using a recurrent neural network; (Prasad teaches on page 1 under [Abstract]: “Ability of deep networks to extract high level features and of recurrent networks to perform time-series inference have been studied.”)
and apply one or more unsupervised machine learning techniques to new multimodal user data to automatically update one or more of the recurrent neural network, the deep Boltzmann machine engine, and the convolutional neural network, wherein the one or more unsupervised machine learning techniques are applied as the new multimodal user data is collected over time. (Prasad teaches in [Introduction] on page 2: “A consideration with offline trained algorithms is that as parameters change, the offline training needs to be repeated (or also continuously run in parallel) and the detection algorithm needs to be configured afresh with the new parameters. Systems employing online training can be considered to continuously incrementally train themselves and therefore able to adapt…Approaches considered for training deep networks include combining and following unsupervised pre-training with supervised training [4].” Prasad teaches on page 1 under [Abstract]: “Ability of deep networks to extract high level features and of recurrent networks to perform time-series inference have been studied.” Prasad teaches on page 2: “Approaches considered for training deep networks include combining and following unsupervised pre-training with supervised training [4].”)
Prasad teaches all of the elements of the current invention as stated above except it does not teach extract a second set of features from the unstructured textual data using a deep Boltzmann machine engine; and extract a third set of features from the multimedia data using a convolutional neural network;
Singh teaches extract a second set of features from the unstructured textual data using a deep Boltzmann machine engine; (Singh teaches under [Abstract]: “The huge data in English and Hindi is available on internet and social media which need to be extracted or summarized in user required form. In this paper we are presenting Bilingual (Hindi and English) unsupervised automatic text summarization using deep learning which is an important research area with in Natural Language Processing, Machine Learning and data mining, to improve result accuracy, we are using restricted Boltzmann machine to generate a shorter version of original document without losing its important information.” Under [1.1 Motivation]: “To enhance the feature values that we are extracting to generate summary here we are using Restricted Boltzmann Machine.”)
Singh teaches all of the elements of the current invention as stated above except it does not teach extract a third set of features from the multimedia data using a convolutional neural network;
Kuo teaches and extract a third set of features from the multimedia data using a convolutional neural network; (Kuo teaches under [Abstract] on page 1: “This paper focuses on the high-level image features learning by the convolutional neural networks (CNN) in image retrieval. As a deep learning framework, CNN can extract meaningful image features in different layers, and transfer the image content into (abstract) semantic concepts.” On page 2 under [Pre-training the convolution kernels by SAE] Kuo teaches: “In this work, the patch-based sparse auto-encoder was adopted [10]. The patches with size 5 by 5 were sampled randomly from unlabeled training images and used as the unlabeled input of an auto-encoder.”)
At the time of filing, it would have been obvious to a person of ordinary skill in the art to to combine the teachings of Stout with the teachings of Prasad, Singh and Kuo. Stout teaches a relationship recommender system using machine learning to collect user attributes and find similar users for matching. Stout’s system would benefit from Prasad’s method to train a deep RNN for time-series prediction online or offline to keep it up to date as new information is available in order to provide more accurate recommendations; Stout’s system would benefit from Singh’s method to use a deep Boltzmann machine for extracting textual data to “enhance importance of relevant sentences” (See Singh’s conclusion); Stout’s system would benefit from Kuo’s method of using deep CNN to extract features from multimedia data such as images to “learn the hierarchies of feature representations effectively and fill the semantic gap” (See [Introduction] on page 1).
Regarding Claim 18, the rejection of claim 17 is incorporated.
Regarding Claim 18, Stout teaches the system of claim 17, wherein the recommendation computing platform is further configured to aggregate the first, second, and third sets of features into unified multidimensional feature vector, and analyze unified multidimensional feature vector using the second deep learning classification engine to generate the profile of the registered user. (Stout teaches in [0044]: “Encoded text vectors can the by classified using specific algorithms that include, but are not limited to: naive Bayes, decision trees (J48, C4.5), Support vector machines/Support vector regression, neural networks (including convolution, recurrent, etc.), deep learning/deep architectures (stacked auto-encoders with Softmax, stacked restricted Boltzmann machines), ensemble/boosting methods, and numerous others.” Stout teaches in [0049]: “In the preferred embodiment the attribute vectors are compared using a distance measure, Such as cosine distance, to identify additional and/or relevant features for a Successful or unsuccessful relationship.” Stout teaches in [0052]: “The user data is then processed by the various classifiers, models, and the like to generate a user attribute vector. This user attribute vector contains the relationship models ranked set of important values relevant to the current user.” This suggests all types of data extracted by the model is accumulated to generate a profile of the registered user’s interests.)
At the time of filing, it would have been obvious to a person of ordinary skill in the art to modify the system of Claim 17 to combine the extracted features into a user attribute vector to generate a profile representing the relevant values of the user.
Regarding Claim 19, the rejection of claim 18 is incorporated.
Regarding Claim 19, Stout teaches the system of claim 17, wherein the recommendation computing platform is configured to use the deep recommendation classification engine to determine at least one recommendation for the registered user based on the profile of the registered user by: performing a compatibility analysis to determine a compatibility score between the profile of the registered user and profiles of other registered users; (Stout teaches in [0002]: “The present invention is directed to a system and method for calculating relationship compatibility scores. The relationship compatibility scores are calculated from data extracted and combined from a variety of differing source origins and types.” Stout teaches under [0090]: “Thus, the processed information may be presented to the non-paying user as a data-graphic or infographic of that user's personality type matches, commonly projected emotional state, interests and hobbies, and other similar personal information extracted from the variety of sources including Social graph and free-text Social network posts.” Stout teaches in [0044]: “Encoded text vectors can the by classified using specific algorithms that include, but are not limited to: naive Bayes, decision trees (J48, C4.5), Support vector machines/Support vector regression, neural networks (including convolution, recurrent, etc.), deep learning/deep architectures (stacked auto-encoders with Softmax, stacked restricted Boltzmann machines), ensemble/boosting methods, and numerous others.”)
and recommending at least one other registered user who has a profile that is determined to be compatible with the profile of the registered user based on the compatibility score. (Stout teaches in [Abstract]: “comparing the data vector and the user attribute vector to produce at least one relationship recommendation, and providing to the user the at least one relationship recommendation.” Stout teaches in [0002]: “The present invention is directed to a system and method for calculating relationship compatibility scores. The relationship compatibility scores are calculated from data extracted and combined from a variety of differing source origins and types.”)
At the time of filing, it would have been obvious to a person of ordinary skill in the art to modify the system of Claim 17 to include a compatibility score based on the “well-constructed relationship compatibility system” to “identify the best type of relationship to recommend” (See [0011]) and include presenting another user as the recommendation since the system is a recommender system that deals with different types of social relationships like the friendly and romantic kind (See [0055]).
Regarding independent Claim 20, Stout teaches a method comprising: collecting multimodal user data from computing devices of a plurality of users that are registered on a recommendation computing platform, wherein the multimodal user data comprise time-series data, unstructured textual data, and multimedia data, and wherein the computing devices are network-connected to the recommendation computing platform; (Stout teaches in [0002]: “The present invention is directed to a system and method for calculating relationship compatibility scores. The relationship compatibility scores are calculated from data extracted and combined from a variety of differing source origins and types.” Stout teaches in [0089]: “For example, upon registering for the application as a non-paying user, the users information will be extracted and analyzed by the system, producing the user attribute vector(s). This information can then be summarized to the user by the system to illustrate the depth and quality of information available to make relationship matches.” Stout teaches in [0008]: “An emerging area of work involves extracting patterns out of unstructured data. Unstructured data largely indicates freeform text, and may include content Such as books, journals, documents, metadata, health records, audio, video, files, e-mail messages, Web pages, or word processor documents. Often the availability of Web APIs for accessing unstructured data focus on social services such as Twitter and Facebook text feeds, among other similar services.”)
for each registered user, combining the extracted features into a multidimensional feature vector representation; for each registered user, utilizing a classification engine generate a user profile of the registered user based on the multidimensional feature vector representation of the registered user; (Stout teaches in [0044]: “Encoded text vectors can the by classified using specific algorithms that include, but are not limited to: naive Bayes, decision trees (J48, C4.5), Support vector machines/Support vector regression, neural networks (including convolution, recurrent, etc.), deep learning/deep architectures (stacked auto-encoders with Softmax, stacked restricted Boltzmann machines), ensemble/boosting methods, and numerous others.” Stout teaches in [0049]: “In the preferred embodiment the attribute vectors are compared using a distance measure, Such as cosine distance, to identify additional and/or relevant features for a Successful or unsuccessful relationship.” Stout teaches in [0052]: “The user data is then processed by the various classifiers, models, and the like to generate a user attribute vector. This user attribute vector contains the relationship models ranked set of important values relevant to the current user.” This suggests all types of data extracted by the model is accumulated to generate a profile of the registered user’s interests.)
performing a compatibility analysis through deep learning classification of the user profiles of the registered users to determine which registered users have compatible profiles; (Stout teaches in [0002]: “The present invention is directed to a system and method for calculating relationship compatibility scores. The relationship compatibility scores are calculated from data extracted and combined from a variety of differing source origins and types.” Stout teaches under [0090]: “Thus, the processed information may be presented to the non-paying user as a data-graphic or infographic of that user's personality type matches, commonly projected emotional state, interests and hobbies, and other similar personal information extracted from the variety of sources including Social graph and free-text Social network posts.” Stout teaches in [0044]: “Encoded text vectors can the by classified using specific algorithms that include, but are not limited to: naive Bayes, decision trees (J48, C4.5), Support vector machines/Support vector regression, neural networks (including convolution, recurrent, etc.), deep learning/deep architectures (stacked auto-encoders with Softmax, stacked restricted Boltzmann machines), ensemble/boosting methods, and numerous others.”)
responsive to results of the compatibility analysis, providing recommendations to the registered users regarding other registered users having compatible profiles; (Stout teaches in [0051]: “The preceding description involved the initial system configuration to allow individuals to use the relationship matching engine. Here we discuss the processing that occurs with each user interaction with the relationship recommendation system as shown in FIGS.3 and 8.” Stout teaches in [0052]: “The user data is then processed by the various classifiers, models, and the like to generate a user attribute vector. This user attribute vector contains the relationship models ranked set of important values relevant to the current user.”)
Stout teaches all of the elements of the current invention as stated above except it does not teach processing different types of data of the multimodal data using different types of deep learning classification engines to extract features from each of the different types of data of the multimodal data, wherein the extracted features are indicative of different aspects of a user's profile; and applying one or more unsupervised machine learning techniques to new multimodal user data to automatically update at least one of the deep learning classification engines, wherein the one or more unsupervised machine learning techniques are applied as the new multimodal user data is collected over time.
Prasad teaches processing different types of data of the multimodal data using different types of deep learning classification engines to extract features from each of the different types of data of the multimodal data, wherein the extracted features are indicative of different aspects of a user's profile; (Prasad teaches on page 1 under [Abstract]: “Ability of deep networks to extract high level features and of recurrent networks to perform time-series inference have been studied.” Singh teaches feature extraction of textual data with Boltzmann machine. Kuo teaches feature extraction of multimedia data with convolutional neural network.)
and applying one or more unsupervised machine learning techniques to new multimodal user data to automatically update at least one of the deep learning classification engines, wherein the one or more unsupervised machine learning techniques are applied as the new multimodal user data is collected over time. (Prasad teaches in [Introduction] on page 2: “A consideration with offline trained algorithms is that as parameters change, the offline training needs to be repeated (or also continuously run in parallel) and the detection algorithm needs to be configured afresh with the new parameters. Systems employing online training can be considered to continuously incrementally train themselves and therefore able to adapt…Approaches considered for training deep networks include combining and following unsupervised pre-training with supervised training [4].” Prasad teaches on page 1 under [Abstract]: “Ability of deep networks to extract high level features and of recurrent networks to perform time-series inference have been studied.” Prasad teaches on page 2: “Approaches considered for training deep networks include combining and following unsupervised pre-training with supervised training [4].”)
At the time of filing, it would have been obvious to a person of ordinary skill in the art to to combine the teachings of Stout with the teachings of Prasad, Singh and Kuo. Stout teaches a relationship recommender system using machine learning to collect user attributes and find similar users for matching. Stout’s system would benefit from Prasad’s method to train a deep RNN for time-series prediction online or offline to keep it up to date as new information is available in order to provide more accurate recommendations; Stout’s system would benefit from Singh’s method to use a deep Boltzmann machine for extracting textual data to “enhance importance of relevant sentences” (See Singh’s conclusion); Stout’s system would benefit from Kuo’s method of using deep CNN to extract features from multimedia data such as images to “learn the hierarchies of feature representations effectively and fill the semantic gap” (See [Introduction] on page 1).
Regarding Claim 21, the rejection of claim 10 is incorporated.
Regarding Claim 21, the article of manufacture of claim 10, wherein the unstructured textual data comprise at least one of text messaging data, data from electronic documents stored on the one or more computing devices of the registered user, and posts and comments from social network sites. (Stout teaches in [0008]: “An emerging area of work involves extracting patterns out of unstructured data. Unstructured data largely indicates freeform text, and may include content Such as books, journals, documents, metadata, health records, audio, video, files, e-mail messages, Web pages, or word processor documents. Often the availability of Web APIs for accessing unstructured data focus on social services such as Twitter and Facebook text feeds, among other similar services.” Stout teaches in [0052]: “When a user logs in to Facebook and accesses the relationship application, the relationship application accesses the user's available information including any free-form text posts and comments made by the user (or about the user), the list of “likes' affinity indicators the user has made”)
At the time of filing, it would have been obvious to a person of ordinary skill in the art to modify the article of Claim 10 to include unstructured data since unstructured data allows for extracting “relevant attributes with varying accuracy” (See [0009]).
Regarding Claim 22, the rejection of claim 10 is incorporated.
Regarding Claim 22, Stout teaches the article of manufacture of claim 10, wherein the multimedia data comprise at least one of image files, video files, and audio files. (Stout teaches in [0008]: “An emerging area of work involves extracting patterns out of unstructured data. Unstructured data largely indicates freeform text, and may include content Such as books, journals, documents, metadata, health records, audio, video, files, e-mail messages, Web pages, or word processor documents.” Stout teaches in [0052]: “…the relationship application accesses the user’s available information including… the social graph of all the user's connections to other users, and potentially pictures, videos, and other data available for review exposed to the application…”)
At the time of filing, it would have been obvious to a person of ordinary skill in the art to modify the article of Claim 10 to include unstructured data since unstructured data allows for extracting “relevant attributes with varying accuracy” (See [0009]).
Regarding Claim 23, the rejection of claim 17 is incorporated.
Regarding Claim 23, Stout teaches the system of claim 17, wherein the unstructured textual data comprise at least one of text messaging data, data from electronic documents stored on the one or more computing devices of the registered user, and posts and comments from social network sites. (Stout teaches in [0008]: “An emerging area of work involves extracting patterns out of unstructured data. Unstructured data largely indicates freeform text, and may include content Such as books, journals, documents, metadata, health records, audio, video, files, e-mail messages, Web pages, or word processor documents. Often the availability of Web APIs for accessing unstructured data focus on social services such as Twitter and Facebook text feeds, among other similar services.” Stout teaches in [0052]: “When a user logs in to Facebook and accesses the relationship application, the relationship application accesses the user's available information including any free-form text posts and comments made by the user (or about the user), the list of “likes' affinity indicators the user has made”)
At the time of filing, it would have been obvious to a person of ordinary skill in the art to modify the system of Claim 17 to include unstructured data since unstructured data allows for extracting “relevant attributes with varying accuracy” (See [0009]).
Regarding Claim 24, the rejection of claim 17 is incorporated.
Regarding Claim 24, Stout teaches the system of claim 17, wherein the multimedia data comprise at least one of image files, video files, and audio files. (Stout teaches in [0008]: “An emerging area of work involves extracting patterns out of unstructured data. Unstructured data largely indicates freeform text, and may include content Such as books, journals, documents, metadata, health records, audio, video, files, e-mail messages, Web pages, or word processor documents.” Stout teaches in [0052]: “…the relationship application accesses the user’s available information including… the social graph of all the user's connections to other users, and potentially pictures, videos, and other data available for review exposed to the application…”)
At the time of filing, it would have been obvious to a person of ordinary skill in the art to modify the system of Claim 17 to include unstructured data since unstructured data allows for extracting “relevant attributes with varying accuracy” (See [0009]).

Claim(s) 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stout, Prasad, Singh and Kuo as applied to parent claims above 1 and 10 respectively, in view of Hermoso et al. (“A Review of the Role of Sensors in Mobile Context-Aware Recommendation Systems”), hereinafter “Hermoso”.
Regarding Claim 5, the rejection of claim 1 is incorporated.
Stout, Prasad, Singh and Kuo teach all of the elements of the current invention as stated 
above except they do not teach the method of claim 1, wherein the time-series data comprise at least one of geolocation data, physiological data, calendar data, and phone call data.
Regarding Claim 5, Hermoso teaches the method of claim 1, wherein the time-series data comprise at least one of geolocation data, physiological data, calendar data, and phone call data. (Hermoso teaches on page 13 under [3.4]: “Table 2 shows a summary of some types of sensors used for the detection of emotions. In the table, cam means cameras/video, sound represents sound sensors/microphones, phys means physiological sensors (measuring the heart rate, blood pressure, respiration, etc.)” Hermoso teaches on page 15: “Whereas all the previous techniques use different types of physical sensors, the MoodScope system [102] tries to determine the mood of a user based on the way he/she uses his/her smartphone. Specifically, it exploits communication history patterns (phone calls, text messages, and email) and activity records (patterns in the browsing history, application usage, and location history) by applying supervised machine learning techniques.” On page 7 Hermoso teaches: “As another example, we can consider the user's calendar as a sensor [41].”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 1 to incorporate the teachings of Hermoso to include the different types of user data such as geolocation, physiological, calendar and phone call data to make the recommendation system more context aware to “emphasize the importance of considering the context of the situations in which the user is involved in order to provide more accurate recommendations” (See [Abstract] of Hermoso).
Regarding Claim 14, the rejection of claim 10 is incorporated.
Stout, Prasad, Singh and Kuo teach all of the elements of the current invention as stated 
above except they do not teach the method of claim 10, wherein the time-series data comprise at least one of geolocation data, physiological data, calendar data, and phone call data.
Regarding Claim 14, Hermoso teaches the article of manufacture of claim 10, wherein the time- series data comprise at least one of geolocation data, physiological data, calendar data, and phone call data. (Hermoso teaches on page 13 under [3.4]: “Table 2 shows a summary of some types of sensors used for the detection of emotions. In the table, cam means cameras/video, sound represents sound sensors/microphones, phys means physiological sensors (measuring the heart rate, blood pressure, respiration, etc.)” Hermoso teaches on page 15: “Whereas all the previous techniques use different types of physical sensors, the MoodScope system [102] tries to determine the mood of a user based on the way he/she uses his/her smartphone. Specifically, it exploits communication history patterns (phone calls, text messages, and email) and activity records (patterns in the browsing history, application usage, and location history) by applying supervised machine learning techniques.” On page 7 Hermoso teaches: “As another example, we can consider the user's calendar as a sensor [41].”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Claim 10 to incorporate the teachings of Hermoso to include the different types of user data such as geolocation, physiological, calendar and phone call data to make the recommendation system more context aware to “emphasize the importance of considering the context of the situations in which the user is involved in order to provide more accurate recommendations” (See [Abstract] of Hermoso).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NPL: Aytar, Y. (2016, October 27). (PDF) SoundNet: Learning sound representations from unlabeled video. ResearchGate. https://www.researchgate.net/publication/309551169_SoundNet_Learning_Sound_Representations_from_Unlabeled_Video
NPL: Wu, S. (2016, May 20). Personal recommendation using deep recurrent neural networks in NetEase. IEEE Xplore. https://ieeexplore.ieee.org/document/7498326
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
however, will the statutory period for reply expire later than SIX MONTHS from the mailing 
date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCOIS A NDIAYE whose telephone number is (571)272-9952.  The examiner can normally be reached on M-F 7:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCOIS A NDIAYE/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124